internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-113241-97 cc intl date date ty taxpayer state a country b country c country d country e year year year year year date a date b date c dear mr this letter responds to your letter dated date on behalf of taxpayer requesting a ruling under sec_877 of the internal_revenue_code_of_1986 as amended code that taxpayer’s loss of u s citizenship did not have as one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code additional information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer was born in the united_states on date a in year taxpayer had a successful in state a until he decided to radically change his life he terminated his and abandoned his principal_residence in state a moving to a residence he had owned since year in country b at that time he decided to seek citizenship in country c taxpayer’s mother was born in country c and his father was born in the united_states to parents who were citizens of country c in year taxpayer explored the possibility of moving to country c he was advised that he could apply for citizenship in country c based on the country c nationality of his paternal grandfather however his application was denied when his grandfather’s birth certificate could not be located he was subsequently advised that he could apply for country c citizenship as an alien of country c descent through the country c consulate of the place of the alien’s domicile he made application through the country c consulate in country b and on date b became a naturalized citizen of country c taxpayer voluntarily gave up his u s citizenship on date c in the mistaken belief that he could not retain his u s citizenship after becoming a country c citizen taxpayer is married to a u s citizen and has a who is a dual citizen_of_the_united_states and country c taxpayer’s wife is not presently eligible for citizenship in country c and has no plans to expatriate taxpayer has not been employed since year since year taxpayer has had a vacation residence in country d where he keeps the majority of his personal belongings since year the year following his expatriation he also has had a vacation home in the united_states his family ties are primarily in the united_states taxpayer conducts investment activities and administers property from country b and country d and the united_states and conducts routine personal banking activities from country b country e and the united_states taxpayer holds no interests in any partnerships or trusts in year the year following his expatriation taxpayer sold u s securities representing approximately percent of his net_worth and percent of his gain built in at the date of his expatriation this gain represented approximately percent of his net_worth country b imposes no income_tax on such gains taxpayer purchased u s real_estate and foreign marketable_securities with the proceeds it is possible that taxpayer may in the future become a resident in another country possibly country d country e or the united_states sec_877 generally provides that a citizen who loses u s citizenship or a u s long- term resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be taxed on u s source income as modified by sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long term-resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual’s average income_tax_liability or the individual’s net_worth on the date of expatriation exceeds certain thresholds see sec_877 sec_2107 and sec_2501 a former u s citizen whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that person is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary’s determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 the rule also applies to an individual subject_to sec_877 who expatriated after date but on or before date and who submitted a ruling_request by date pursuant to notice_97_19 1997_1_cb_394 under notice_97_19 as modified by notice_98_34 1998_27_irb_30 an eligible former citizen will not be presumed to have a principal purpose of tax_avoidance if that former citizen submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_97_19 as modified by notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes taxpayer is eligible to request a ruling pursuant to notice_97_19 as modified by notice_98_34 because his net_worth on the date of expatriation exceeded the threshold and because he became a citizen of country c the country where his mother was born at the time of his expatriation see sec_877 sec_2107 and sec_2501 taxpayer submitted all the information required by notice_97_19 as modified by notice_98_34 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made it is held that taxpayer has made a complete and good_faith submission in accordance with sec_877 and notice_97_19 as modified by notice_98_34 however it is further held that taxpayer will nevertheless be treated under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly established a principal purpose to avoid taxes under subtitle a or b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to taxpayer’s u s tax_liability for taxable periods prior to his loss of u s citizenship or for taxable periods after his loss of citizenship under sections of the code other than sec_877 sec_2107 and sec_2501 because taxpayer is treated under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes he must annually file a u s income_tax return form 1040nr with the information described in notice_97_19 section vii annual information reporting for each year in the 10-year period following expatriation if he is liable for u s tax under any provision of the code as modified by sec_877 for purposes of computing the tax due under sec_877 taxpayer must recognize the realized or unrealized gains as a result of any exchange described in sec_877 d e i or d e ii in the year of the exchange for further information taxpayer should refer to the instructions to form 1040nr u s nonresident income_tax return a copy of this letter must be attached to taxpayer's u s income_tax return for the year in which he obtained this ruling whether or not taxpayer is otherwise required to file a return and to any other return required to be filed during the ten-year period following the date of taxpayer’s expatriation this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours reviewer office of the associate chief_counsel international
